DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The applicant is requested to update the status of related application on page 1 of the specification. Application No. 16/484,372 is now US Patent No. 11,089,138.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,089,138. Although the claims at issue are not identical, they are not patentably distinct from each other because the features claimed in claims 1-26 are described in claims 1-19 of 11,089,138. The proxy parameters claimed in claims 1, 5, 18, 19, and 25 are described as MPTCP proxy in claims 3, 5, 6, 11, and 18 of 11,089,138. 

Allowable Subject Matter
Claims 1-26 would be allowable if a terminal disclaimer is timely filed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the prior art of record fails to teach or suggest send, by a client connection engine of a multi-connectivity client device toward a network connection engine, an indication of a set of capabilities of the multi-connectivity client device; receive, by the client connection engine from the network connection engine, identification information associated with a network multi-path proxy; receive, by the client connection engine from the network connection engine, a set of proxy parameters of the network multi-path proxy; and configure, by the client connection engine based on the identification information and the set of proxy parameters, a client multi-path proxy of the multi-connectivity client device for communication with the network multi-path proxy.
Regarding independent claim 12, the prior art of record fails to teach or suggest receive, by a network connection engine from a client connection engine of a multi-connectivity client device, an indication of a set of capabilities of the multi-connectivity client device; instantiate, by the network connection engine based on the set of capabilities of the multi-connectivity client device, a network multi-path proxy; and send, by the network connection engine toward the client connection engine, identification information associated with the network multi-path proxy.
Regarding independent claim 25, the prior art of record fails to teach or suggest receive, by a client multi-path proxy of a multi-connectivity client device from a client connection engine, configuration information for configuring the client multi-path proxy for communication with a network multi-path proxy, wherein the configuration information includes identification information associated with the network multi-path proxy and a set of proxy parameters of the network multi-path proxy; and support, by the client multi-path proxy based on the identification information associated with the network multi-path proxy and the set of proxy parameters of the network multi-path proxy, a connection with the network multi-path proxy.
Regarding independent claim 26, the prior art of record fails to teach or suggest receive, by a network multi-path proxy from a network connection engine, configuration information for configuring the network multi-path proxy for communication with a client multi-path proxy of a multi-connectivity client device; and support, by the network multi-path proxy based on the configuration information, a connection with the client multi-path proxy of the multi-connectivity client device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472